DETAILED ACTION
	Claims 1-20 are presented on 06/29/2020 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,700,924 B2 (hereinafter “USPAT 924”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of performing a line integration test.

	Regarding claim 1, USPAT 924 anticipates:
USPAT 924, CLM. 1: One or more computer-readable storage media), direct the computing system to at least: 
provide a virtual private network (VPN) service for an industrial automation network of an industrial automation enterprise (USPAT 924, CLM. 1: provide a virtual private network (VPN) service for an industrial automation network of an industrial automation enterprise); 
communicate with a first gateway system to establish a first connection between a first industrial asset and the VPN service for the industrial automation network (USPAT 924, CLM. 1: communicate with a first gateway system to establish a first connection between a first industrial asset and the VPN service for the industrial automation network); 
communicate with a second gateway system to establish a second connection between a second industrial asset and the VPN service for the industrial automation network, wherein the second industrial asset is located at a disparate location than the first industrial asset (USPAT 924, CLM. 1: communicate with a second gateway system to establish a second connection between a second industrial asset and the VPN service for the industrial automation network); and 
perform line integration testing between the first industrial asset and the second industrial asset over the VPN as if the first industrial asset and the second industrial asset were directly connected over a same local communication network (USPAT 924, CLM. 1: enable line integration testing between the first industrial asset and the second industrial asset by routing bi-directional communications between the first industrial asset and the second industrial asset).

Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language as those found in claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 8, and 15 each recite a limitation “wherein the second industrial asset is located at a disparate location than the first industrial asset” unclearly, because the claims fail to specify whether the locations of the assets are geographical locations or network locations.  It should be noted that each of claims 1, 8, and 15 fails to point out where the first industrial asset is located at or relative to a physical location or any industrial automation network.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer (US 20140181951 A1; hereinafter “Birk”) in view of Chapman (US 20140280940 A1).

As per claim 1, Birk teaches one or more computer-readable storage media having program instructions stored thereon to facilitate communication between remote industrial assets, wherein the program instructions, when executed by a computing system (Birk, the Abstract and par. 0006-0008, 0011, and 0029-0033: remotely servicing a field device of automation technology using Broker C for connecting devices A and E communicatively), direct the computing system to at least: 
communicate with a first gateway system to establish a first connection between a first industrial asset and the VPN service for the industrial automation network (Birk, FIG. 1 shows data communication between field devices A and broker server C wherein the Gateway B is the first gateway; par. 0013-0017 and 0029-0033: a first communication connection between the field device and a gateway associated with the first network and using a broker server C as the bridging service); 
communicate with a second gateway system to establish a second connection between a second industrial asset and the VPN service for the industrial automation network, wherein the second industrial asset is located at a disparate location than the first industrial asset (Birk, FIG. 1 shows device E coupled with Gateway D, which is the second gateway, for communicating to device A where device E is mapped to a second industrial asset and Gateway D mapped to the first gateway system.  See also par. 0007 and 0023-0024 for the communication connection through gateway D, port 8 of F2 and the broker server C as the bridging service); and 
perform line integration testing between the first industrial asset and the second industrial asset over the VPN as if the first industrial asset and the second industrial asset were directly connected over a same local communication network (Birk, 0013-0017 and 0029-0033: as shown in FIG. 1, devices A and E are connected communicatively via Broker Server C, as if A and E are directly connected over a same local communication network).
Birk does not explicitly disclose a virtual private network (VPN) service being provided for an industrial automation network of an industrial automation enterprise. This aspect of the claim is identified as a further difference.
In a related art, Chapman teaches:
provide a virtual private network (VPN) service for an industrial automation network of an industrial automation enterprise (Chapman, par. 0020 and 0033-0037: VPN enabling a divesting company to connect to multiple cloud resources; par. 0038-0039: the network intermediary 200 is connected to client and buyer’s networks via VPN); 
Birk and Chapman are analogous art to the claimed invention, because they are in a similar field of endeavor in improving network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Chapman to modify Birk’s system to include a VPN service that connects individual devices to the broker server, which is the network intermediary 200 in Chapman. For this combination, the motivation would have been to improve the level of security of broker’s network connection by using VPN.

As per claim 2, the references as combined above teach the one or more computer-readable storage media of claim 1 wherein the program instructions further direct the computing system to enable interactions in addition to the line integration testing between the first industrial asset and the second industrial asset over the VPN (Chapman, par. 0036 and 0046-0048: the transferring party 110 and the network broker 300 are tested and verified; par. 0063: [enabling] … any other device operative to interact with the system 1000).

As per claim 5, the references as combined above teach the one or more computer-readable storage media of claim 1 wherein the program instructions direct the computing system to provide the VPN service for the industrial automation network by directing the Chapman, par. 0044: using known VPN tunnelling/encapsulation protocols to the tunnel endpoint at the network access server, or media gateway, of the network broker).

As per claim 6, the references as combined above teach the one or more computer-readable storage media of claim 5 wherein the first gateway system is configured to bridge the first industrial asset onto the industrial automation network through the secure tunnel, and wherein the second gateway system is configured to bridge the second industrial asset onto the industrial automation network through the secure tunnel (Birk and Chapman in combination discloses the bridging limitations herein.  Birk, as shown in FIG. 1, discloses industrial automation network/local network L1 and/or L2 are bring into communications via Broker Server C; see 0013-0017 and 0038-0039 for details, wherein the secure tunnel is taught by Chapman who is using a VPN tunnel; see Chapman, par. 0044: using known VPN tunneling).

As per claim 7, the references as combined above teach the one or more computer-readable storage media of claim 1 wherein the first industrial asset is located within a premises of the industrial automation enterprise (Birk, par. 0010 and 0027: an automation field device is to be integrated into a superordinated system of modern industrial plants; par. 0003.  Birk also discloses that it is provided that the first network involves a secured company network of the owner of the field device, that the second network is a secured company network of a service provider).

Regarding claims 8 and 15, they recite the same limitations as claim 1, and therefore are rejected for the same reasons as set forth in the rejection of claim 1 above.



Regarding claims 12 and 19, they recite the same limitations as claim 5, and therefore are rejected for the same reasons as set forth in the rejection of claim 5 above.

Regarding claims 13 and 20, they recite the same limitations as claim 6, and therefore are rejected for the same reasons as set forth in the rejection of claim 6 above.

Regarding claim 14, it recites the same limitations as claim 7, and therefore are rejected for the same reasons as set forth in the rejection of claim 7 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Birk in view of Chapman, and further in view of Madani (US 20140351920 A1).

As per claim 3, the references as combined above teach the one or more computer-readable storage media of claim 2 but do not explicitly disclose utilizing a line controller function to coordinate a work flow of the first industrial asset and the second industrial asset. This aspect of the claim is identified as a further difference.
In a related art, Madani teaches:
wherein performing the line integration testing between the first industrial asset and the second industrial asset comprises utilizing a line controller function to coordinate a workflow of the first industrial asset and the second industrial asset (Madani, par. 0020: analysis of all remote monitored data … alerting user with one line message for high priority events; par. 0102: the controller node will determine the nodes that are part of the specified SDC, and perform the workflows).  
Madani is analogous art to the claimed invention in a similar field of endeavor in improving network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Madani to modify Birk-Chapman system to include a line controller function that can be used to coordinate a work flow of the first and the second industrial assets. For this combination, the motivation would have been to improve the system control with a line controller function.

Regarding claims 10 and 17, they recite the same limitations as claim 3, and therefore are rejected for the same reasons as set forth in the rejection of claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birk in view of Chapman, and further in view of Inoue (US 20190029074 A1).

As per claim 4, the references as combined above teach the one or more computer-readable storage media of claim 1 but do not explicitly disclose a scheduled timeframe during which the first connection is established with the second connection for communications using the gateway.  This aspect of the claim is identified as a further difference.
In a related art, Inoue teaches:
wherein the program instructions direct the computing system to communicate with the first gateway system to establish the first connection and communicate with the second gateway system to establish the second connection during a scheduled timeframe (Inoue, par. 0121: the first gateway device GW1 and the second gateway device GW2 perform the loose coupling during the first and second periods, respectively).  
Inoue is analogous art to the claimed invention in a similar field of endeavor in improving network communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Inoue to modify Birk-Chapman system to include a scheduled timeframe for channel communications. For this combination, the motivation would have been to improve the tunneling with designated timing.

Regarding claims 11 and 18, they recite similar limitations to those found in claim 4. Therefore, claims 11 and 18 are rejected for the same reasons as set forth in the rejection of claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/11/2022